Citation Nr: 0908841	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-03 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1979 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2005 and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

As support for her claims, the Veteran testified at an RO 
hearing in January 2008.  More recently, she testified at a 
video-conference hearing in January 2009 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

The Board is deciding the claim for a right ankle disorder, 
but remanding the remaining claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


FINDING OF FACT

The Veteran does not have a right ankle disorder.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005.  This letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the May 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the Veteran's claim in the 
January 2007 SOC, and subsequently in the May 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim for service 
connection for a right ankle disorder that is obtainable, and 
therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
her service treatment records (STRs), service personnel 
records (SPRs), and identified private treatment records.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  In 
addition, the Board finds that a VA compensation examination 
is not necessary to decide the claim as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  It is significant that 
the Veteran's post-service medical records do not show 
evidence of a current diagnosis for any right ankle disorder, 
nor is there even any contention by the Veteran or her 
representative that there are any outstanding medical records 
showing a current right ankle disorder.  VA is not obligated 
to provide an examination for a medical nexus opinion where, 
as here, the supporting evidence of record consists only of 
lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Right 
Ankle Disorder

The Veteran contends she stretched out her right ankle 
ligament from marching and running in her boots during active 
military service.  She adds she received corrective surgery 
for her right ankle in 1989.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Some diseases are chronic, per se, such as arthritis, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the Veteran has current 
disability from a right ankle disorder.  As mentioned, proof 
of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).  Post-service, 
there are simply no evidence, let alone contention, that she 
has received a clinical diagnosis for a right ankle disorder 
in recent years.  This precludes the Board from finding a 
current disorder.  Importantly, the last documented treatment 
for any right ankle disorder was in 1989, nearly twenty years 
ago, hardly substantiating a current disorder.

And since there is no clinical diagnosis for a right ankle 
disorder, there is obviously no possible means of attributing 
a non-existent condition to her military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Indeed, there is an absence of any competent medical 
evidence attributing any right ankle disorder to her active 
military duty.

The lapse of nearly two decades without right ankle treatment 
following her last recorded treatment, in 1989, provides 
highly probative evidence against this claim.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

The Board's review of her STRs shows that in September 1979, 
she experienced right ankle pain, but no disorder was 
diagnosed, as X-rays and physical examination noted her right 
ankle was within normal limits.  She was next treated in-
service in August 1980 for mild pain, swelling and 
discoloration of the right ankle, and diagnosed at that time 
as a traumatic bruise.  However, significantly, her right 
ankle problems appeared to be acute and transitory medical 
conditions, that resolved in-service.  Indeed, a February 
1982 service separation examination made no objective 
findings for any right ankle disorder.  And there is no 
evidence of diagnosis of any diagnosed right ankle disorder 
within one year following separation (i.e., March 1983), 
especially not arthritis, thereby precluding presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of her 
claim.  While she may well believe that her current right 
ankle pain and swelling is traceable back to service, as a 
laywoman without medical expertise, she is not qualified to 
render a medical opinion concerning the cause of this current 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

So, simply stated, the medical record outweighs the Veteran's 
personal belief that she has a right ankle disorder due to 
her military service.  Thus, absent current disability, 
service connection for a right ankle disorder cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right ankle 
disorder.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

The claim for service connection for right ankle disorder is 
denied.


REMAND

Before addressing the remaining claims on appeal, the Board 
finds that additional development of the evidence is 
required.  

A VA medical examination is needed to determine the etiology 
of the Veteran's low back, left arm, and left shoulder 
disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) (2008); 38 C.F.R. § 
3.159(c)(4)(i) (2008); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

The Board does not dispute that the Veteran has current low 
back, left arm, and left shoulder disorders.  Her recent 
private treatment records provide current diagnoses of 
moderate degenerative changes in her lumbar spine, left 
forearm thrombophlebitis, and left shoulder degenerative 
joint disease (DJD).  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  

And there is also evidence injury or disease of her low back, 
left arm, and left shoulder during military service.  
Specifically, a May 1979 STR shows complaints of back pain in 
May 1979, treatment for low back pain and diagnosis for low 
back sprain in March 1980, complaints of back pain in June 
1980, and further in-service treatment in June 1981 for back 
pain from a fall walking down stairs.  As for her left arm, 
she was treated in February 1980 for a sore left arm, with a 
diagnosis of questionable nerve contusion.  She was seen 
again in October 1981 for left elbow pain and swelling, when 
she was diagnosed with a possible cyst.  And finally, 
concerning her left shoulder, she was treated for left 
shoulder pain in December 1980, and diagnosed with left 
shoulder muscle strain.  However, there was no clinical 
confirmation of a low back, left arm, or left shoulder 
disability at her February 1982 separation examination.

So the dispositive issue is whether there is any competent 
and credible evidence linking these current disabilities of 
the low back, left arm, and left shoulder to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has submitted sufficient evidence to meet the 
relatively low threshold of the third McClendon element.  
Indeed, this is satisfied by credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon, 20 Vet. App. at 83.  
Concerning this, the Veteran testified at her January 2009 
personal hearing to a continuing history of pain in the low 
back, left arm, and left shoulder, beginning in service and 
continuing to the present day.  Even more importantly, there 
are private treatment records on file substantiating these 
contentions.  These records show complaints, treatment, and 
diagnoses for low back, left arm, and left shoulder pain 
starting in service, and continuing from the 1980s through 
recent years.  So, the Board deems credible her assertions of 
a continuity of symptomatology for these respective 
disorders.  

Nonetheless, the exact nature and etiology of the Veteran's 
low back, left arm, and left shoulder disorders remain 
unclear.  Therefore, she needs to be examined for further 
medical comment concerning whether her low back, left arm, 
and left shoulder disorder is possibly the result of injuries 
sustained or diseases contracted during the course of her 
military service.  Based on the recent decision in McLendon, 
a remand for a VA examination and opinion is required to 
determine the precise nature and etiology, respectively, of 
her current low back, left arm, and left shoulder disorders.  

At her January 2009 personal hearing, the Veteran's 
representative indicated that she has continued treatment 
since February 2005 with a primary care physician, and that 
these records are not on file, but did not specify whether 
these additional treatment records are pertinent to these 
particular claims.  Moreover, there is no indication the RO 
attempted to obtain these records.  



Accordingly, these claims are REMANDED for the following 
development and consideration:  

1.  Contact the Veteran and ask that she complete and 
return the necessary authorization (VA Form 21-4142) for 
VA to obtain the medical treatment records she recently 
identified at her January 2009 personal hearing.  Ask 
that she assist, if possible, in obtaining these records 
by providing the relevant dates of treatment, names of 
the treating physicians, phone numbers and addresses; or 
by herself providing those treatment records, if for 
example, she has them in her personal possession.  If 
they are private treatment records, and she provides a 
completed release form authorizing VA to obtain these 
confidential treatment records, then attempt to obtain 
them with at least one follow-up request if no reply is 
received.  
See 38 C.F.R. § 3.159(c)(1) (2008).  

2.  Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of her 
current low back, left arm and left shoulder disorders, 
respectively.  She is hereby advised that failure to 
report for her scheduled VA examination, without good 
cause, may have adverse consequences on these claims.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.  The examination report must state whether this 
review was accomplished.  

Based on a comprehensive review of the claims file, the 
examiner is asked to confirm whether the Veteran has 
current low back, left arm, or left shoulder disorders.  
If she does, then the examiner must also provide an 
opinion as to whether it is at least as likely as not 
(a 50 percent or greater probability) that any current 
low back, left arm, and left shoulder disorder, 
respectively, is related to the Veteran's military 
service.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

3.	Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send her an SSOC and give her an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


